 

Exhibit 10.2

 

Form of LTI (Ongoing) Award for Executives

 



Limbach Holdings, Inc.

 

Limbach Holdings, Inc. Omnibus Incentive Plan

 

TIME-Based and Performance-based RESTRICTED STOCK UNIT AGREEMENT

 

This TIME-BASED AND PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”) is made effective as of [DATE], 2017 (the “Grant Date”) by and
between Limbach Holdings, Inc., a Delaware corporation (the “Company”), and
[______________________] (the “Participant”), pursuant to the Limbach Holdings,
Inc. Omnibus Incentive Plan, as in effect and as amended from time to time (the
“Plan”). Capitalized terms that are not defined herein shall have the meanings
given to such terms in the Plan.

 

WHEREAS, the Company desires from time to time to grant Awards with respect to
shares (the “Shares”) of its common stock, par value $0.001 per Share (the
“Common Stock”), to certain key Employees, non-employee Directors and
Consultants of the Company and its Subsidiaries or Affiliates;

 

WHEREAS, the Company has adopted the Plan in order to effect such Awards; and

 

WHEREAS, the Participant is an Eligible Recipient as contemplated by the Plan,
and the Committee has determined that it is in the interest of the Company to
grant this Award to the Participant.

 

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

 

1. Grant and Vesting of Restricted Stock Units.

 

(a) As of the Grant Date, the Participant will be credited with
[______]1time-vesting Restricted Stock Units (the “Time-Based RSUs”) and
[______] performance-vesting Restricted Stock Units (the “Performance-Based
RSUs” and, together with the Time-Based RSUs, the “Units”). Each Unit is a
notional amount that represents one unvested Share and constitutes the right,
subject to the terms and conditions of the Plan and this Agreement, to
distribution of a Share if and when the Unit vests. The number of Units subject
to this Award may be adjusted in any manner as contemplated by Section 5 of the
Plan. The vesting of the Units shall be measured from January 1, 2017 (the
“Vesting Commencement Date”).

 

(b) The Time-Based RSUs shall vest in equal annual installments on each of the
first (1st), second (2nd) and third (3rd) anniversaries of the Vesting
Commencement Date (each, a “Time Vesting Date”) and be payable in accordance
with Section 4 subject to the Participant’s continuous service with the Company
or a Subsidiary or Affiliate thereof, as applicable, whether as an Employee,
Director or Consultant (“Service”), from the Vesting Commencement Date through
the applicable Time Vesting Date, except as may otherwise be provided in the
Participant’s employment or other services agreement with the Company (if
applicable).

 



 

1 NTD: For executives, awards will be 50% time-vesting RSUs and 50%
performance-vesting RSUs.

 



1 

 

 

(c) The Performance-Based RSUs, to the extent earned in accordance with Schedule
A, shall vest and be payable in accordance with Section 4 upon the determination
by the Committee that the Performance-Based RSUs have been earned by the
Participant (the “Performance Vesting Date”), subject to the Participant’s
continuous Service from the Vesting Commencement Date through the Performance
Vesting Date, except as may otherwise be provided in the Participant’s
employment or other services agreement with the Company (if applicable). To the
extent the Performance Goals set forth on Schedule A are not satisfied or only
partially satisfied as of the completion of the Performance Period (as defined
in Schedule A), all unvested Performance-Based RSUs shall be automatically
forfeited for no consideration as of the expiration of the Performance Period.

 

2. Rights as a Stockholder.

 

(a) Unless and until a Unit has vested and the Share underlying it has been
distributed to the Participant, the Participant will not be entitled to vote in
respect of that Unit or that Share.

 

(b) Except as provided in this Section 2 or as otherwise required by law, the
Participant shall not have any rights as a stockholder with respect to any
Shares covered by the Units granted hereunder prior to the date on which he or
she is recorded as the holder of those Shares on the records of the Company.

 

3. Termination of Service and Change in Control.

 

(a) Except as provided in this Section 3, as may otherwise be provided in the
Participant’s employment or other services agreement with the Company or as may
otherwise be determined by the Committee in its discretion, the Participant
shall immediately forfeit all unvested Units upon a termination of Service
occurring for any reason.

 

(b) Notwithstanding anything contained in this Agreement to the contrary, if the
Participant’s Service is terminated by the Company for Cause, the Committee may,
in its discretion, determine that all vested and unvested Units shall be
automatically forfeited as of the date of termination, and require the
Participant to pay to the Company in cash any financial gain he or she received
with respect to vested Units within the twelve (12) month period immediately
preceding such conduct constituting Cause.

 

(c) In the event of a Change in Control, to the extent the successor entity in
the Change in Control does not assume the award of Units or substitute the
awards with an equivalent award on terms that are no less favorable to the
Participant:

 

(i) the Time-Based RSUs granted hereunder will vest immediately in full upon the
effective date of the Change in Control and be payable in accordance with
Section 4; and

 

(ii) if the Change in Control occurs prior to the Committee’s determination and
certification of the achievement of the Performance Goals set forth on Schedule
A, then the Performance-Based RSUs granted hereunder will vest immediately upon
the effective date of the Change in Control based on the achievement of the
Performance Goals as determined by the Committee as of the effective date of the
Change in Control and be payable in accordance with Section 4.

 



2 

 

 

(d) In the event of a Change in Control, to the extent the successor entity in
the Change in Control assumes the award of Units or substitutes the award with
an equivalent award on terms that are no less favorable to the Participant:

 

(i) the Time-Based RSUs granted hereunder will vest immediately in full upon the
effective date of a termination of the Participant’s Service by the Company
without Cause or by the Participant for Good Reason (as defined in the
Participant’s employment, severance protection agreement or similar agreement,
provided that if no such agreement exists or no definition of Good Reason is
provided therein, then Good Reason shall not exist) (a “Qualifying
Termination”); and

 

(ii) if the Change in Control occurs prior to the Committee’s determination and
certification of the achievement of the Performance Goals set forth on Schedule
A, then the Performance-Based RSUs granted hereunder will vest immediately upon
a Qualifying Termination based on the achievement of the Performance Goals as
determined by the Committee as of the effective date of the Qualifying
Termination and be payable in accordance with Section 4.

 

4. Timing and Form of Payment.

 

Once a Unit vests, the Participant will be entitled to receive a Share in its
place or, in the Committee’s discretion, an equivalent amount in cash (or partly
in cash and partly in Shares). Delivery of the Shares or cash, as applicable,
will be made as soon as administratively feasible following the vesting of the
associated Unit, and in no event later than the seventy fifth (75th) day
following the applicable Time Vesting Date or Performance Vesting Date. Any
Shares paid will be credited to an account established for the benefit of the
Participant with the Company’s administrative agent. The Participant will have
full legal and beneficial ownership of the Shares at that time.

 

5. Tax Withholding.

 

The Company or any Affiliate thereof shall have the power to withhold, or
require the Participant to remit to the Company or such Affiliate thereof, cash
or Shares that are distributable to the Participant with respect to the Units in
an amount sufficient to satisfy the federal, state, and local minimum
withholding tax requirements (provided that the Committee may, in its
discretion, allow for additional withholding not to exceed the maximum
statutorily permitted amount), both domestic and foreign, relating to such
transaction, and the Company or such Affiliate thereof may defer payment of cash
or issuance of Shares until such requirements are satisfied.

 

6. [Non-Competition, ]Non-Solicitation and Non-Disparagement.

 

(a) Restrictive Covenants. In exchange for good and valuable consideration,
including the Units granted herein, the sufficiency of which is acknowledged,
the Participant agrees as follows (the “Restrictive Covenants”):

 



3 

 

 

(i) [Non-Competition and ]Non-Solicitation. During the period of the
Participant’s Service and for one (1) year following the termination thereof,
the Participant shall not and shall cause each of his or her Affiliates not to:

 

(A) [enter into or engage in any business that competes with the Business within
the Restricted Territory;

 

(B) solicit customers, active prospects, business or patronage for any business,
wherever located, that competes with the Business within the Restricted
Territory or sell any products or services for any business, wherever located,
that competes with the Business or could then be provided by the Business within
the Restricted Territory;

 

(C) counsel, promote or assist, financially or otherwise, any person engaged in
any business that competes with the Business within the Restricted Territory;
or]2

 

(D) solicit, divert, entice or otherwise take away any employees[, customers,
former customers, active prospects, business, patronage or orders]3 of the
Company or any Subsidiary within the Restricted Territory or attempt to do so.

 

(ii) Non-Disparagement. The Participant shall not, during the period of his or
her Service or at any time thereafter, disparage, denigrate or harass the
Company, any of its Affiliates or any of their respective agents, employees,
managers, shareholders, directors, officers, or partners.

 

(iii) Other Covenants. For the avoidance of doubt, the Restrictive Covenants are
in addition to, and not in lieu of, any restrictive covenants to which the
Participant may otherwise be subject, whether under the terms of his or her
employment or services agreement or otherwise.

 

(iv) Acknowledgement. The Participant acknowledges that these Restrictive
Covenants are reasonably necessary to protect the Company’s and its clients’ and
business partners’ legitimate business interests. The Participant also
acknowledges that by serving in his or her position with the Company or its
Affiliates, he or she is in an executive or management level position and has
been entrusted with access to trade secrets and confidential information that,
if made available to non-Company employees, would cause irreparable harm to the
Company because of the significant time, effort and expense the Company expended
in developing such trade secrets and confidential information.

 



 



2 NTD: Note that any post-employment non-competition provisions and any
non-solicitation provisions that are deemed to restrain a former employee’s
ability to engage in a lawful profession or trade are not enforceable in
California. Any awards to employees in California should therefore not include
these provisions.

3 NTD: See footnote 2 above regarding enforceability of post-employment
non-competition provisions and non-solicitation provisions in California.

 



4 

 

 

(b) Definitions. For purposes of this Agreement:

 

(i) [“Business” means the electrical, plumbing, heating, ventilation and air
conditioning construction and/or service business as a mechanical, plumbing or
electrical sub-contractor, or any other business in which the Company is
significantly engaged, as such businesses exist or are about to exist as part of
a Board approved business plan as of the Participant’s date of termination;
and]4

 

(ii) “Restricted Territory” means each State within the United States in which
the Company does Business as of the date of the Participant’s termination of
Service.

 

(c) Reasonableness of Restrictions. The Participant agrees that the scope and
duration of the Restrictive Covenants are reasonable and necessary to protect
the legitimate business interests of the Company. The Participant also agrees
that these Restrictive Covenants will not preclude the Participant from
obtaining other gainful employment in his or her profession.

 

(d) Remedies for Breach.

 

(i) Forfeiture of Award. In the event of the Participant’s breach of any of the
Restrictive Covenants, the Units (whether vested or unvested) shall immediately
be forfeited.

 

(ii) Recovery of Shares. In the event of the Participant’s breach of any of the
Restrictive Covenants, the Company shall be entitled to recover any Shares
acquired upon the vesting of the Units and, if the Participant has previously
sold any Shares derived from the Units, the Company shall also have the right to
recover from the Participant the economic value thereof.

 

(iii) Other Relief. In the event of the Participant’s actual or threatened
breach of this Agreement, the Participant agrees that the Company will be
entitled to provisional and injunctive relief in addition to any other available
remedies at law or equity.

 

7. Nontransferability of Units.

 

The Units granted hereunder may not be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or, on such terms and conditions as the
Committee shall establish, to a permitted transferee.

 

8. Beneficiary Designation.

 

The Participant may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) by whom any right under the Plan and
this Agreement is to be exercised in case of his or her death. Each designation
will revoke all prior designations by the Participant, shall be in a form
reasonably prescribed by the Committee, and will be effective only when filed by
the Participant in writing with the Committee during his or her lifetime.

 



 

4 NTD: See footnote 2 above regarding enforceability of post-employment
non-competition provisions and non-solicitation provisions in California.

 



5 

 

 

9. Transfer of Data.

 

The Participant consents to the Company or any Affiliate thereof processing data
relating to the Participant for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data
relating to the Participant. The Company may make such information available to
any Affiliate thereof, those who provide products or services to the Company or
any Affiliate thereof (such as advisers and payroll administrators), regulatory
authorities, potential purchasers of the Company or the business in which the
Participant works, and as may be required by law.

 

10. Securities Law Requirements.

 

(a) The Units are subject to the further requirement that, if at any time the
Committee determines in its discretion that the listing or qualification of the
Shares subject to the Units under any securities exchange requirements or under
any applicable law, or the consent or approval of any governmental regulatory
body, is necessary as a condition of, or in connection with, the issuance of
Shares under it, then Shares will not be issued under the Units, unless the
necessary listing, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Committee.

 

(b) No person who acquires Shares pursuant to the Units reflected in this
Agreement may, during any period of time that person is an affiliate of the
Company (within the meaning of the rules and regulations of the Securities and
Exchange Commission under the Securities Act of 1933 (the “1933 Act”)) sell the
Shares, unless the offer and sale is made pursuant to (i) an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) an appropriate exemption from the registration
requirements of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act. With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this Agreement are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of this Agreement or action by the Committee fails
to so comply, the Committee may determine, to the extent permitted by law, that
the provision or action will be null and void.

 

11. No Guarantee of Continued Service.

 

Nothing in the Plan or in this Agreement shall interfere with or limit in any
way the right of the Company or an Affiliate thereof to terminate the
Participant’s Service at any time or confer upon the Participant any right to
continued Service.

 

12. Interpretation; Construction.

 

Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby. Except
as otherwise expressly provided in the Plan, in the event of a conflict between
any term of this Agreement and the terms of the Plan, the terms of the Plan
shall control.

 



6 

 

 

13. Amendments.

 

The Committee may, in its sole discretion, at any time and from time to time,
alter or amend this Agreement and the terms and conditions of the unvested
portion of the Units (but not any portion of the Units that has previously
vested) in whole or in part, including without limitation, amending the criteria
for vesting set forth in Section 1 hereof and substituting alternative vesting
criteria; provided that such alteration, amendment, suspension or termination
shall preserve the economic value, as determined by the Committee in its sole
good faith discretion, of the previously granted Units. The Company shall give
written notice to the Participant of any such alteration or amendment of this
Agreement as promptly as practicable after the adoption thereof. This Agreement
may also be amended by a writing signed by both the Company and the Participant.

 

14. Miscellaneous.

 

(a) Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (A) delivered
personally, (B) mailed, certified or registered mail with postage prepaid, (C)
sent by next-day or overnight mail or delivery, or (D) transmitted by fax or
e-mail, as follows:

 

(i) If to the Company:

 

Limbach Holdings, Inc.

31-35th Street, Pittsburgh, PA 15201
Attention: Cristine Leifheit, Director of Human Resources
Phone: 412.359.2245

Email: cristine.leifheit@limbachinc.com

 

(ii) If to the Participant, to the Participant’s last known home address,

 

or to such other person or address as any party shall specify by notice in
writing to the Company. All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax
or email, on the day transmitted, provided, that such transmission is confirmed.

 

(b) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

 

(c) No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future plan adopted by the Company.

 



7 

 

 

(d) Waiver. Either party hereto may by written notice to the other (i) extend
the time for the performance of any of the obligations or other actions of the
other under this Agreement, (ii) waive compliance with any of the conditions or
covenants of the other contained in this Agreement and (iii) waive or modify
performance of any of the obligations of the other under this Agreement. Except
as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
either party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein. The waiver by either party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

 

(e) Code Section 409A Compliance. Notwithstanding any provision of this
Agreement, to the extent that the Committee determines that any portion of the
Units granted under this Agreement is subject to Code Section 409A and fails to
comply with the requirements of Code Section 409A, notwithstanding anything to
the contrary contained in the Plan or in this Agreement, the Committee reserves
the right to amend, restructure, terminate or replace such portion of the Units
in order to cause such portion of the Units to either not be subject to Code
Section 409A or to comply with the applicable provisions of such section.

 

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws.

 

(g) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

— Signature page follows —

 

8 

 

 

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.

 



  LIMBACH HOLDINGS, INC.         By:                        Name:     Title:  



 

Notwithstanding anything in this Agreement or in the Plan to the contrary, the
Committee hereby reserves the right, in its sole discretion, to terminate and
cancel this Award if the Participant fails to countersign below and return an
executed copy of this Agreement to the Company on or prior to [DATE], 2017.5

 



  PARTICIPANT             Name:                     

 



 



5 NTD: The Plan provides for a 60-day period to return a signed copy of the
award agreement.

 

9 

 

 

SCHEDULE A

 

Performance Goals for Performance-Based RSUs

 

A-1 

